Per Curiam.

Petitioner has invoked the original jurisdiction of this court by a petition in habeas corpus to obtain his release from incarceration in a penal institution to which he was sentenced after trial and conviction on a charge of being an habitual criminal, and questions the constitutionality of the Habitual Criminal Act (Section 13744-1 et seq., General Code, Section 2961.11 et seq., Revised Code) and the effect thereon of the Indeterminate Sentence Act (Section 2166 et seq., General Code, Section 5145.01 et seq., Revised Code).
The petition contains no allegation of fact which entitles petitioner to the relief sought. The relief prayed for is denied. Warden v. Alvis, Warden, ante, 21, 113 N. E. (2d), 14.

Petitioner remanded to custody.

Weygandt, C. J;, Middleton, Taet, Hart, Zimmerman, Stewart and Lamneck, JJ., concur.